DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Line 3 recites the limitation ‘the first cutting insert receptacles’. It is believed this should be referred to as ‘the first cutting insert receptacle’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims the cutting insert receptacle having ‘two opposing lateral abutment surfaces’ and a ‘base abutment surface’ at Lines 3-4, then at Line 5 claims ‘the abutment surface forming a base…’. It is unclear what abutment surface is being referred to. Similarly, claims 12 and 17 set forth the same confliction.
Claims 1 and 14 set forth the limitation ‘a distance between the two lateral abutment surfaces of the first cutting insert receptacle is greater than a distance between the two lateral of the first cutting insert’ beginning in Lines 18 and 1 respectively. For purposes of examination, it is being interpreted as meaning ‘between the two lateral surfaces of the first cutting insert’. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelmann (USPG 20110201434).
Regarding claim 1, Edelmann discloses a thread milling tool (Fig. 2) comprising a tool holder 1 which extends along a central axis and comprises a first slot-shaped cutting insert receptacle 7 having two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (see Fig. 3). The base abutment surface forms a base of the first slot-shaped cutting insert receptacle.
A first cutting insert 6 is fixed in the first cutting insert receptacle in a firmly bonded manner. The first cutting insert comprises a base body having two opposing lateral surfaces which are connected in a firmly bonded manner to the two lateral abutment surfaces. A lower side is arranged between the two lateral surfaces and is connected in a firmly bonded manner to the base abutment surface of the first cutting insert receptacle. The first cutting insert comprises at least one cutting tooth 13/14 that projects outwardly from the base body beyond the first cutting insert receptacle and comprises two main cutting edges that are configured to produce two opposing flanks of the thread. A distance between the two lateral abutment surfaces of the first cutting insert receptacle is greater than a distance between the two lateral surfaces of the first cutting insert.
Regarding claims 2-4, Edelmann discloses the two main cutting edges being identical, oriented at an acute angle to each other and connected to each other via a radius (see Figs. 1 and 2).
Regarding claim 5, Edelmann discloses the two opposing lateral surfaces of the first cutting insert being soldered to the two lateral abutment surfaces of the first cutting insert receptacle and the lower surface of the first cutting insert being soldered to the base abutment surface of the first cutting insert receptacle (Paragraphs [0002], [0006] & [0030]).
Regarding claims 6 and 7, Edelmann discloses the two lateral abutment surfaces being oriented parallel to each other, and the two lateral abutment surfaces of the of the first cutting insert receptacle being oriented parallel to a radial direction, orthogonal to the central axis of the tool holder (Paragraph [0033]).
Regarding claim 8, Edelmann discloses the two lateral abutment surfaces of the first cutting insert receptacle being oriented parallel to the central axis of the tool holder.
Regarding claim 10, Edelmann discloses the tool holder comprising a plurality of slot-shaped cutting insert receptacles that have a same shape and size as the first cutting insert receptacle, and are arranged distributed around a circumference of the tool holder. The thread milling tool comprises a plurality of cutting inserts that are fixed in a respective one of the slot-shaped cutting insert receptacles in the same manner as the first cutting insert is fixed in the first cutting insert receptacle (see Fig. 1).
Regarding claims 12 and 14, Edelmann discloses a thread milling tool (Fig. 2) comprising a tool holder 1 which extends along a central axis and comprises a first slot-shaped cutting insert receptacle 7 having two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (see Fig. 3). The base abutment surface forms a base of the first slot-shaped cutting insert receptacle.
A first cutting insert 6 is fixed in the first cutting insert receptacle in a firmly bonded manner. The first cutting insert comprises a base body having two opposing lateral surfaces which are soldered to the two lateral abutment surfaces (Paragraphs [0002], [0006] & [0030]). A lower side is arranged between the two lateral surfaces and is soldered to the base abutment surface of the first cutting insert receptacle (Paragraphs [0002], [0006] & [0030]). The first cutting insert comprises at least one cutting tooth 13/14 that projects outwardly from the base body beyond the first cutting insert receptacle and comprises two main cutting edges that are configured to produce two opposing flanks of the thread. A distance between the two lateral abutment surfaces of the first cutting insert receptacle is greater than a distance between the two lateral surfaces of the first cutting insert.
Regarding claims 15 and 16, Edelmann discloses the two main cutting edges being identical, oriented at an acute angle to each other and connected to each other via a radius (see Figs. 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edelmann (USPG 20110201434) in view of Morgulis (USPG 20060045633).
Regarding claim 9, Edelmann does not disclose the first cutting insert projecting beyond a front end of the tool holder.
Morgulis discloses a similar thread milling tool, wherein the cutting inserts 15 of the tool project beyond the front end of the tool holder 14 (see Figs. 1, 2, 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the thread milling tool of Edelmann to extend the cutting inserts beyond the front end of the tool holder as taught by Morgulis, in order to provide a larger number of cutting teeth/more cutting area with the same sized tool.
Regarding claim 17, Edelmann discloses a thread milling tool (Fig. 2) comprising a tool holder 1 which extends along a central axis and comprises a first slot-shaped cutting insert receptacle 7 having two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (see Fig. 3). The base abutment surface forms a base of the first slot-shaped cutting insert receptacle.
A first cutting insert 6 is fixed in the first cutting insert receptacle in a firmly bonded manner. The first cutting insert comprises a base body having two opposing lateral surfaces which are connected in a firmly bonded manner to the two lateral abutment surfaces. A lower side is arranged between the two lateral surfaces and is connected in a firmly bonded manner to the base abutment surface of the first cutting insert receptacle. The first cutting insert comprises at least one cutting tooth 13/14 that projects outwardly from the base body beyond the first cutting insert receptacle and comprises two main cutting edges that are configured to produce two opposing flanks of the thread. Edelmann does not disclose the first cutting insert projecting beyond a front end of the tool holder.
Morgulis discloses a similar thread milling tool, wherein the cutting inserts 15 of the tool project beyond the front end of the tool holder 14 (see Figs. 1, 2, 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the thread milling tool of Edelmann to extend the cutting inserts beyond the front end of the tool holder as taught by Morgulis, in order to provide a larger number of cutting teeth/more cutting area with the same sized tool.
Regarding claim 19, Edelmann discloses the two opposing lateral surfaces of the first cutting insert being soldered to the two lateral abutment surfaces of the first cutting insert receptacle and the lower surface of the first cutting insert being soldered to the base abutment surface of the first cutting insert receptacle (Paragraphs [0002], [0006] & [0030]).
Regarding claim 20, Edelmann discloses the two lateral abutment surfaces being oriented parallel to each other (Fig. 3).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edelmann (USPG 20110201434) in view of Kazahaya et al. (USPG 20060216515, hereinafter ‘Kazahaya’).
Regarding claims 11 and 13, Edelmann does not disclose the tool holder being made of cemented carbide and the plurality of cutting inserts being made of CVD thick-film diamond, however the inserts are disclosed as being made of hard metal and/or diamond (Paragraph [0031]).
Kazahaya discloses a tool wherein the substrate is made of cemented carbide, and the cutting element is made of a CVD thick film diamond (Paragraphs [0037-0038]).
It would have been obvious to one having ordinary skill in the art at the time of filing to produce the tool holder (substrate) of Edelmann from cemented carbide, and the cutting inserts from CVD thick-film diamond in order to arrive at a tool that exhibits excellent cutting performance, wear resistance, adhesion resistance and work surface roughness (Abstract of Kazahaya).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edelmann (USPG 20110201434) in view of Morgulis (USPG 20060045633) as applied to claim 17, further in view of Kazahaya et al. (USPG 20060216515).
Regarding claim 18, neither Edelmann nor Morgulis disclose the tool holder being made of cemented carbide and the plurality of cutting inserts being made of CVD thick-film diamond, however the inserts are disclosed as being made of hard metal and/or diamond (Paragraph [0031]).
Kazahaya discloses a tool wherein the substrate is made of cemented carbide, and the cutting element is made of a CVD thick film diamond (Paragraphs [0037-0038]).
It would have been obvious to one having ordinary skill in the art at the time of filing to produce the tool holder (substrate) of the modified tool of Edelmann in view of Morgulis from cemented carbide, and the cutting inserts from CVD thick-film diamond in order to arrive at a tool that exhibits excellent cutting performance, wear resistance, adhesion resistance and work surface roughness (Abstract of Kazahaya).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgulis (USPG 20120045288) discloses elements of, or similar to, the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722